IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


RONALD WHEELER,                         : No. 180 MM 2016
                                        :
                    Petitioner          :
                                        :
                                        :
            v.                          :
                                        :
                                        :
COMMON PLEAS COURT OF BUCKS             :
COUNTY,                                 :
                                        :
                    Respondent          :


                                    ORDER



PER CURIAM

      AND NOW, this 24th day of January, 2017, the Application for Extraordinary

Relief is DENIED.